Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 28, 2017.  It is noted that Inula is also known as Horse Heal, Elfdock and Elecampane.
Applicant’s election without traverse of Group I, claims 1, 2, 10, 23, 24, and 26-29 in the reply filed on 7/14/21 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 10, 23-24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over each of Yu and You.
Yu (2018/0147249) entitled "Pharmaceutical Composition for Treating Eczema and Method for Preparation Thereof" teaches in paragraph 16, extracting plants including Inula helenium with a 50 – 80% ethanol solution.  The part of the plant extracted is not stated.  In paragraph 26 skin issues including redness, rash, edema, itching, and dry skin are treated.  In claim 7 eczema is treated with the composition.
 You (2002/0155175) entitled "Natural Cell Control Carrier Modular Compounded Inula Helenium L. Extract and Water Soluble Chitosan" teaches in the abstract, elecampane (Inula helenium L.) extract can be used for food, cosmetics, and medicine.  In paragraph 5 the Inula composition is used to treat skin.  In paragraph 18 the plant is extracted with 50 – 80% ethanol.  In paragraph 62 the composition has antibacterial effects and reduced skin irritation as well an anti-inflammatory effects.  See the claims.
The claims differ from the references in that the method is to protect skin from effects of at least one pollutant.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to protect skin from pollutants by administering inula extract because each of Yu and You teach administering inula extract for treating skin inflammation, irritation, redness, itching and other benefits.  Regarding claim 26 directed to extracting with .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finkelstein (WO 2005/117925) teaches Inula extracts for treating arthritis.
Behr (2011/0311661) teaches treating skin with Inula extracts.
Ramot (10,576,116) teaches relatives of inula plant extracts for treating skin to protect from environmental pollution.
Abo-Kadegha (2008/0131537) teaches treating asthma with Inula extracts.
Gierlikowska (J of Ethnopharmacology) teaches treating with Inula extracts.
Mohan (Biomedicine & Pharmacotherapy) teaches treating with Inula.
Shalaby (2002/0160065) teaches treating with Inula extracts.
Ozayman (2019/0167569) teaches treating with Inula extracts.

Lu (CN 103767814) teaches a skin protecting composition of elecampane extract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655